345 S.E.2d 460 (1986)
James Lee REAVIS
v.
Margie Kay James REAVIS.
No. 8522DC1255.
Court of Appeals of North Carolina.
July 15, 1986.
*462 T. Michael Lassiter, Statesville, for plaintiff-appellee.
Harris, Pressly & Thomas by Edwin A. Pressly, Statesville, for defendant-appellant.
EAGLES, Judge.
The determinative question here is whether the trial court had authority to order repayment of a portion of the lump sum, which in obedience to a final judgment had been paid in full. Defendant argues that the lump sum payment represented at least in part a property settlement, and therefore could not be modified since it had been fully executed. Plaintiff argues that the $17,000.00 was paid solely for child support and that orders for child support, including lump sum payments, are modifiable at any time.

I
We first consider what type of question this appeal presents in order to determine the proper standard of review. The essential facts do not appear to be in dispute. Rather, the parties differ over the nature and interpretation of various judgments. The trial court was called on to decide whether the housing provisions of the separation agreement, as modified, should be construed as an agreement for child support or otherwise. A court with authority to render a judgment also has power to construe and clarify its own judgments. The construction of a judgment presents a question of law for the court. 49 C.J.S. Judgments Section 436 (1947), cited in Alexander v. Brown, 236 N.C. 212, 72 S.E.2d 522 (1952). The trial court's rulings on questions of law are fully reviewable on appeal. N.C. Reinsurance Facility v. N.C. Insurance Guaranty Assn., 67 N.C.App. 359, 313 S.E.2d 253 (1984).
Judgments must be interpreted like other written documents, not by focusing on isolated parts, but as a whole. White v. Graham, 72 N.C.App. 436, 325 S.E.2d 497 (1985). The interpreting court must take into account the pleadings, issues, the facts of the case, and other relevant circumstances. Queen City Coach Co. v. Carolina Coach Co., 237 N.C. 697, 76 S.E.2d 47 (1953); White v. Graham, supra.
The original separation agreement made provision for periodic payments for "support and maintenance," which payments were deemed by the divorce judgment to be child support. Defendant received no payments of alimony or support in her own right, but she did not formally renounce her rights to the payments. Apparently she had initially claimed those payments on the grounds of his relationship with another woman. Occupation of the marital home was separately provided for, for the benefit of defendant and the children. It is clear that the occupation of the home until the children became of age was at least in part a settlement of property or alimony rights for the benefit of defendant herself, as the express language of the agreement indicates. It undoubtedly constituted some part of the consideration for the remainder of the agreement. That the provision terminated upon the majority of the youngest child, while relevant, does not require a different result.
The court's order of May 1983 contains conflicting language in this regard. At one point it recites that the housing was "for the benefit of the minor children," at several places it discussed housing "for defendant and the minor children" and noted at another that plaintiff was obligated to provide "defendant" with comparable housing *463 without mentioning the children. We note that the May 1983 order resulted from proceedings to evict not just defendant, but defendant and the children from the home. We believe that the court was only addressing that problem (the wholesale eviction of the family) at that time, and that the inconsistent references to housing for certain parties or for certain persons' benefit did not represent a considered construction of the judgment.
The language of the consent judgment subsequently entered into supports this interpretation. Payment of the $17,000 lump sum was in satisfaction of defendant's rights to future support, not for the benefit of the minor children or for housing for them, but for support defendant had the right to receive for "housing or for the minor children." This language, as well as the very nature of the lump sum payment, clearly reflects some separate property settlement/support interest of defendant herself in the lump sum, as well as child support.

II
Having reached this conclusion, we now must decide its effect on the court's power to modify the executed lump sum payment provision. In Walters v. Walters, 307 N.C. 381, 298 S.E.2d 338, reh'g denied, 307 N.C. 703 (1983), the Supreme Court considered modification of interspousal consent judgments. The court noted that they are modifiable "within certain carefully delineated limitations," Id. at 385, 298 S.E.2d at 341, suggesting that the modification powers of the courts should be exercised cautiously. This is consistent with the general rule limiting attacks on consent judgments to certain narrow grounds. In re Johnson, 277 N.C. 688, 178 S.E.2d 470 (1971). The Walters court went on to rule that if the contested provisions concerned alimony, modification would be proper under G.S. 50-16.9. "However, if the provisions in question concern some aspect of a property settlement, then it may be modified only so long as the court's order remains unsatisfied as to that specific provision." 307 N.C. at 385, 298 S.E.2d at 341. See also Rowe v. Rowe, 305 N.C. 177, 287 S.E.2d 840 (1982) (presumption that property settlement and support provisions separable).
We noted earlier that the courts generally are reluctant to allow attacks on consent judgments. This policy stems in part from the recognition that a consent judgment, in the absence of fraud, duress or mutual mistake (none of which appear here), represents a negotiated agreement reached with an eye to events likely to follow the judgment. The possibility that Chuck might die, move away, or become emancipated before reaching majority cannot have been totally unforeseen by the parties at the time they agreed on the lump sum. We note that the judgment itself made no provision for such occurrences.
We are aware also that a judgment, from which no appeal is taken and which is paid in full, cannot ordinarily be reopened. Bunker v. Bunker, 140 N.C. 18, 52 S.E. 237 (1905). In domestic situations we have occasionally countenanced modifications of judgments where there were unpaid past due payments, but only where compelling equitable circumstances exist. See Gates v. Gates, 69 N.C.App. 421, 317 S.E.2d 402 (1984), aff'd 312 N.C. 620, 323 S.E.2d 920 (1985). We have found no North Carolina domestic case, including those where (unlike this case) there were compelling equities, where the courts have ordered a refund of payments already made. Accordingly, we are inclined to believe that the court here did not have authority to modify the consent judgment to order repayment of part of the lump sum.
Decisions of other jurisdictions in similar fact situations support this result. In Petty v. Petty, 479 So. 2d 1288 (Ala.Civ.App. 1985), the trial court attempted to reduce the unpaid balance of a consent judgment calling for a $10,000 lump sum payment of child support, where only $3500 had in fact been paid. The Court of Civil Appeals reversed, holding that the lump sum became a final judgment on the date due and could not be modified thereafter. In Hunter v. *464 Hunter, 13 Ark.App. 204, 681 S.W.2d 424 (1985), the court held that the rent-free disposition of the marital home to mother in a consent judgment could not be modified even though the minor children had moved in with their father. The disposition of the home, held the court, constituted one part of the consideration on which all the other parts of the agreement were based and hence was not modifiable. The Hunter court relied on McInturff v. McInturff, 7 Ark.App. 116, 644 S.W.2d 618 (1983), where the court held a lump sum payment to mother could not be modified, although the minor children had moved in with the father who had obtained legal custody. The parties' separation agreement there represented a single integrated disposition of all matters, including property settlement, alimony and child support, and father could therefore not receive a pro rata refund of the lump sum. Compare Pauley v. Pauley, 164 W.Va. 349, 263 S.E.2d 897 (1980) (lump sum child support could be increased, even though dependent spouse had agreed not to seek additional support).
From the foregoing discussion we conclude that the lump sum payment represents not only child support, but that it constituted a negotiated settlement of all matters of dispute between the parties including the effect of foreseeable changes in those matters, that there are no compelling equitable circumstances justifying a refund. We conclude further that there appears to be no authority for ordering refunds of lump sums which have been paid in full where no right of amendment has been reserved. Indeed, the limited authority of this and other states supports the opposite result. On these facts, therefore, the trial court did not have authority to reduce the lump sum payment and order a refund.
One practical consideration reinforces our decision. Unless the power of the trial courts to modify lump sum agreements is carefully circumscribed, the agreements' usefulness as negotiated settlements will be substantially diminished. The public policy of this State seeks to promote certainty and finality in domestic dispute resolution. See Lawing v. Lawing, ___ N.C.App. ___, 344 S.E.2d 100 (1986). Our decision today serves that policy. Recognizing a general power to modify executed lump sum payments would not, and might instead touch off new waves of domestic litigation.
Since we have determined that the trial court was without authority to order a refund here, we need not reach the remaining questions. The trial court's order is hereby vacated, and the injunction barring defendant's use of the balance of the funds is dissolved.
Vacated; injunction dissolved.
WEBB and PARKER, JJ., concur.